 WAUSAU STEEL CORPORATION6355.The Board has considered the entire record in this case, includ-ing the Hearing Officer's report and the Employer's exceptionsthereto and finds that the Employer's exceptions raise no substantialor material issues of fact or law warranting reversal of the HearingOfficer's findings and recommendation.2Accordingly, we shall overrule the challange and direct that theRegional Director open and count the challenged ballot of ElmerChesson, Jr., and prepare and serve on the parties a revised tally ofballots and the appropriate certificate.[The Board directed that the Regional Director for Region 5 shall,within 10 days from the date of this Direction, open and count theballot of Elmer Chesson, Jr., and serve on the parties a revised tallyof ballots and an appropriate certificate.]2We adopt the Ffearing Officer's finding that Elmer Chesson, Jr , was tempor.ti fly laidoffwith a reasonable expectation of recall in the foreseeable future as of 1lie eligibilitydate and the date of the election, and his recommendation that the challenge to his ballottherefore be overruled Although we do not adopt the neanng Officer's statement of opinionthat "such recall aould hate occurred within the fore<ceable future were it not for thetact that the challenge to his ballot becamte determinative of the election results" thisdoes not affect the Hearing Officer's ultimate findings and recommendation not our adoptionthereof No unfair labor practice charges have been filedWausauSteel CorporationandShopmen'sLocal Union #811, In-ternational Association of Bridge, Structural and OrnamentalIronWorkers (AFL-CIO).Cases 30-RC-358 and 30-CA-314.August 19,1966DECISION AND ORDEROn May 18, 1966, Trial Examiner Frederick U. Reel issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner'sDecision.Thereafter, the Respondent filed exceptions and asupporting brief, and the General Counsel filed a brief in supportof the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.160 NLRB No. 47. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case and hereby adopts the findings," conclusions, and recom-mendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]'In view of the fact that the Union represented a majority of the employees in theappropriate unit even if, as urged by the Respondent, tuo part-time janitorial employeesare included in the unit, we find it unnecessary to pass upon the correctness of the TrialExaminer's finding excluding such employees. For similar reasons, we need not pass uponthe issues raised by Respondent's exceptions to the Trial Examiner's findings with respectto certain of the authorization cards discussed In footnote 9 of his Decision.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis consolidated proceeding heard before Trial Examiner Frederick U. Reel, atWausau,Wisconsin,' on April 5 and 6, 1966, arises out of the efforts of theCharging Party, herein called the Union, to organize the employees of the Respond-ent, herein called the Company, in late October and November 1965.2 In Case30-RC-358, the Union filed a petition for certification on November 4, lost a con-sent election held November 22, and filed objections to conduct affecting the elec-tion on November 24. On November 23 the Union filed an unfair labor practicecharge in Case 30-CA-314, and on January 4, 1966, a complaint issued in thatproceeding. The cases were consolidated pursuant to an order of the Board onJanuary 14, 1966. At issue, in addition to whether the election should be set aside,are whether the Company, by interrogation, threats of reprisal for union activity,and promises of benefit to employees to induce abandonment of the Union,engaged in unlawful interference, restraint, and coercion violative of Section 8(a)(1), and whether the Company's refusal to bargain with the Union violated Sec-tion 8(a)(5) and (1) of the Act.Upon the entice record, including my observation of the witnesses, and upon dueconsideration of the briefs filed by General Counsel and the Company, I makethe following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANY AND THE LABOR ORGANIZATION INVOLVEDThe Company, a Wisconsin corporation, engaged at Wausau in processing andselling scrap metal and other products, receives annually in excess of $50,000 worthof products directly from outside the State, and is engaged in commerce and inoperations affecting commerce within the meaning of Section 2(6) and (7) of theAct. The Union is a labor organization within the meaning of Section 2(5) of the Act.II.THE UNFAIR LABOR PRACTICES INVOLVEDA. The Union obtains a "card mato, ity" and requestsrecognitionwhich the Company refusesThe Union started organizing at the end of October, led by employees Thatcher,Hill, andFranson.By November 1, the Union had received authorization cardsfrom 29 ofthe 38 employeesthenin the bargaining unit authorizingtheUnion to-"The record is hereby corrected at pages 1 and 185 to show the place of hearing asMarathon County Courthouse, Wausau, Wisconsin2 Except where otherwise indicated all dates herein refer to the year 1965 WAUSAU STEEL CORPORATION637act as their bargaining representative.3 The cards, captioned "AUTHORIZATIONFOR REPRESENTATION," stated that the employee did "hereby authorize anddesignate [the Union] to act as [his] sole and exclusive agent and representativefor all purposes of collective bargaining, whether under the operation of theNational Labor Relations Act or otherwise." The card also recited that it was notan application for membership.On November 2, the Union wrote the Company, claiming majority status andrequesting recognition. The Company replied on November 4, stating that as theUnion had offered no evidence or proof of majority status and as the Company hadreason to doubt the Union's claim, the Company declined to extend recognition.Shortly thereafter the Union and the Company agreed to a consent election, whichwas held November 22, and which the Union lost, 21 to 17.B. The speeches and letters of November 3 and 18The Company learned of the Union'sorganizingdrive on November 1 or 2.PeterWallach, vice president of the Company and son of thepresident,TheodoreWallach, upon learning of the drive, promptly examined the Company's payrolland discovered a number of what he and his father regardedas "inequities,"i.e.,instancesinwhich employees were underpaid compared with other employees ofless seniority or inferior jobs. On November 3, Theodore Wallach addressed theassembled employees, telling them that theseinequitieshad been discovered andwould "be corrected very quickly," after theunionmatter wassettled.He also toldthem that the Company had been looking into the possibility of an employee insur-ance plan; this was indeed a fact although the employees had not been apprised.He told them that he could not divulge the plan at that time for fear of violatingtheAct.Wallach stated that if the Union came in and labor costs went up, theCompany would cut overtime by hiring additional straight-time help and wouldeliminatecertainmarginal operations. "I kid you not," Wallach told the employees,adding that "Some of the men do not realize how good we have it and a changeisby no means necessarily to the better." Wallach also stated that he did not seethe need for a "third party" to come between the Company and the employees, ashis door was always open. The meeting concluded with Wallach's readinga letterwhich he thereafter mailed to each employee. The letter advised the employees oftheir right to be for oragainst aunion, and of their right, if they had already signeda union card, to have it destroyed or returned to them. Referring to the "greatdeal of overtime" which the employees worked, theletter continues:"We wouldhate to have to reduce or eliminate such overtime pay. We thinkour employeesand the companyare getting along togethervery well, and we hope a third partysuch as a union is not placedbetween usand our employees and the fine relation-shipwe have enjoyed in the past."On November 18 Theodore Wallach again assembled the employees and spoketo them about the Union. His remarksweresimilar to those he delivered on Novem-ber 3, in that heagainmentioned that if advent of the Union meant higher wages,theCompany would have to reduce overtime and eliminate marginal operations.On this occasion he mentioned that increased expenses might make it necessary tosell the trucks and to close the new steel department. Wallach told the employeesthat if the Union camein andobtained a 22- or 221/2-cent wage increase, he wouldbe forced out of business altogether. That figure was based on Wallach's own com-putation of his profit and labor costs; it did not represent any demand of the3The parties agree that a production and maintenance unit, excluding office cleiicals,technical and professional employees. guards, and supervisors, is appropriate The Companycontends that the unit should embrace two employees whose sole task is to perform jani-torial services one-half day a week when the plant is closed. I believe they should be ex-cluded from the unit (seeGafner Automotive & Machine, Inc.,156 NLRB 577, footnote 1 ;J.Heber Lewis OilCo., 123 NLRB 1115, 1116 ;HelmsMotor Dmpres8,Inc.,107 NLRB 132,135), and the fact that they voted without challenge in the election'does not precludethe present inquiry into their unit placement.N.L.1t B. V. Montgomery Ward &Co., 242F 2d 497, 501 (C A. 2). I note, however, that theirinclusionin the unit would not affectthe Union's majority status. Another employee, Bronowitz,returned from military serviceon November 5, after the Union's bargainingdemand.,. . 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion, which had not been in contact with Wallach after its unsuccessful requestfor recognition except to agree to a consent election.As in the case of the earlier meeting, Wallach followed his speech with a letterto each employee that same day. In the letter, after advising the employees of theirright to vote, Wallach stated:No union can supply you with overtime or force the company to provideovertime. Our margin of profit is so small that any substantial increase in ourcostswould mean that we would operate at a loss and be forced to dropmajor parts of our operations. We don't want this-and you don't either.We intend, when this union matter is settled, to make proper adjustmentsin wages and to establish a reasonable insurance program.C. InterviewswithindividualemployeesOn Saturday, November 6, Theodore Wallach sent for employee Larry Hill tocome to the office. Wallach, telling Hill that he knew Hill was one of the threemost active employees in the union movement, inquired what complaints Hill andthe other employees had and why they wanted a union to represent them. To quotethe testimony of Peter Wallach, who was also present, "basically we were interestedto know why he was unhappy as he apparently was. What seemed to be botheringhim in our organization, what he thought should be or possibly would be changedby having the Union, or just what should be changed, what he didn't like." Theo-doreWallach also told Hill that in the event of a raise in wages of 22 or 221/2cents, the Company would have to lease the steel warehouseand leaseits trucks.Hill toldWallach that Hill's primary interest lay in retirement benefits.Wallachreplied that he had looked into insurance plans but that he "couldn't make anypromises or couldn't go into it any further at this time."On Saturday, November 20, the last working day before the election, TheodoreWallach went to where employee Kenneth Thomas was at work in the steel ware-house, asked Thomas to accompany him to the office, and finding the janitor in theofficewhen they arrived, asked the janitor to leave. According to Thomas, Wallachtold Thomas, who had been employed only a few months,4 that, he "might havebeen here long enough to have received your raise with the rest of the men."According to Thomas, Wallach also stated that if the Union won the election, hewould have to cut the weekly hours to 40 and hire more men. Wallach testifiedthat Thomas had mentioned he was not in favor of the Union because lack ofseniority had caused him to lose his job with another employer whose employeesbecame unionized.Wallach recalled "having said in possibly different words thatthis is a habit whichunionsdo employ. They look for seniority." Wallach furthertestified as to the Thomas interview:Q. Did you tell him that if the Union got in you would have to cut thehours down to 40and eliminatethe overtime?A. Very conceivable. I do not recall.Q.You discussed this with employees, this probability?A. Yes, surely. Now, not when the Union came in, but when the expensescaused byunionizationwould become too over-riding.That same Saturday, employee Ronald Martin was in Wallach's office receivinga telephone call. When the call was completed, Wallach asked Martin to sit downasWallach wanted to talk to him. According to Martin, Wallach said that if theUnion came in, Martin "would be one of the first ones to go." Wallach also statedthat if the Union camein and expenseswere too high, the Company would shutdown certainoperations.On cross-examination,MartintestifiedthatWallach'scomment about lettingMartin go followeda discussionofMartin's lack ofseniority.Wallach denied having said Martin would be one of the first to go ifthe Unioncamein, but thought it conceivable that he and Martin had discussedseniority.*Thomas testified he had been employed7 or 8 months at the time of the hearing, and2% monthsor a little longer at the time ofthe election. WAUSAU STEEL CORPORATION639D. The election and its aftermathThe Union lost the election, 21 to 17.5 Promptly after the election, TheodoreWallach assembled the employees, told them the Company harbored no ill-feelingagainst the union supporters, and announced that the wage inequities would becorrected, that a small pay raise would be provided for all employees, and that theCompany hoped soon to have various insurance proposals to discuss. The follow-ing payday each employee received at least a 5-cent per hour increase, retroactivefor 1 week, and 20 employees in the unit (plus the two janitors) received largerincreases. The larger increases, according to the testimony of Peter Wallach, wereto correct the inequities he had discovered. The Union filed its objections andcharge shortly thereafter, and on December 9 the Company wrote the employeesthat it could not disclose its insurance plan or put it into effect while the chargesgrowing out of the election were pending.E. Concluding findings1. InterferenceThe Act proscribes interference by an employer with his employees' right toselect a union to represent them. As Judge (later Mr. Justice) Minton stated forthe Seventh Circuit inN.L.R.B. v. W. A. Jones Foundry & Machine Co.,123 F.2d552, 555 (C.A. 7), "Employee organization was a matter of concern of the employ-ees. The employer has no more right to intrude himself into the employees' effortsto organize and select their representatives to represent them in collective bargain-ing than the employee would have to intrude himself into a stockholder'smeetingto interfere with the election of the Company's directors ...:. But Congress inthe 1947 amendment expressly recognized that an employer's statements of views,argument, and opinion would not constitute or be evidence of unlawful interferenceif such statements contained no threat of reprisal or force or promise of benefit.Even if, as the Seventh Circuit has twice stated, this amounted to "no more than arestatement of the principles embodied in the First Amendment,"(N.L.R.B. v.La Salle Steel Co.,178 F.2d 829, 835 (C.A. 7), cert. denied 339 U.S. 963;N.L.R.B. v. Kropp Forge Co,178 F.2d 822, 828 (C.A. 7), cert. denied 340 U.S.810), it seems clear that if Theodore Wallach stayed within the realm of "views,argument or opinion" and if he uttered no threats or promises, his conduct did notviolate Section 8 (a) (1) . It should also be noted that from the outset Wallach hadthe benefit of, and was guided by, able counsel. There can be no doubt that Wal-lach, with counsel's guidance, wanted to do all he could to defeat the Union and yetstay within legal limits. Of course, there is nothing unlawful in such an attitude;Congress has laid down the rules, and an employer who keeps within them may goto the very brink and yet not fall into the pit of violation. One who engages in"brinkmanship" runs a risk, of course, but the burden of proving the violation restson General Counsel. The question here is whether he met that burden, or whetherWallach's statements stayed within the limits of views, arguments, and opinion,unsullied by threats or promises.Certainly the repeated promise to the employees that wage inequities would bepromptly corrected constituted a promise of benefit, not protected by Section 8(c),and condemned as interference by Section 8 (a)( 1 ). These inequities were only dis-covered because the Company heard of the union drive. Wallach immediately prom-ised to correct them in his speech of November 3, and repeated the promise in hisleter of November 18. The mere fact that the Company characterized them as"inequities"does not alter the simple fact that Wallach was promising wageincreases to a number of employees. Even if the statement be viewedas a promiseto rectify grievances rather than to grant a wage increase, it violated the Act.N.L.R.B. v. Larry Faul Oldsmobile Co., Inc.,316 F.2d 595, 597 (C.A. 7).Although I am not altogether free from doubt, I reach an oppositeconclusionwith respect to Wallach's mention -of the insurance program in his letters and5The two janitors described in footnote 3,supra,both voted in the election, a^ didthe employee just returned from military service. They were not included in the group of29 card signers described above, and the Company urged their inclusion in the bargainingunit 640DECISIONS OF NATIONALLABOR RELATIONS BOARDspeeches. To be sure, theinsuranceprogram would not have been mentioned atthat time but for theunion campaign.Unlike the wagecorrections,however, theinsurance programwas not directly spawned bythe campaign,as the Company hadbeen consulting with a localinsuranceagent on the subject. Under these circum-stances, when a union appeals to the employees on the basis that they have no suchprotection an employer should be free to reply, truthfully, that he has been pre-paring aninsuranceprogram.In his speeches and letters Wallach repeatedly referredto thepossibility thatadvent of the Union would resultin eliminationof overtimeand closingdown partsof the business with resultantloss of employment.Had this been badly stated, itwould unquestionably have violated the Act as a threatof reprisalfor union activ-ity.The Company contends, however, that Wallachwas careful to state that suchunpleasantprospectswere in storeif the Union cameinandwages rose appre-ciably as a result thereof. He also stated that if theincrease'was as much as 22 or221/2 cents per hour he would be forced out of business.I findas a fact that Wal-lach did condition his oral threats to retrench or to abandon the business not onthe advent of the Unionalone, but on a resultant wage increase.Even thus condi-tioned, however, I find on the record of this case that Wallach's remarks exceededpermissiblelimits.In the first place it is nothing but a truism to state that if labor costs or anyother costs go up too much,an operationbecomesunprofitable.The solepurposeof reciting this self-evident fact in the context of anantiunionspeech isto instill inemployees the fear that this will be the consequenceof a unionvictory.Yet for allWallach knew, the union demands might not have exceeded the basic 5-cent raiseand correction of "inequities" he granted later that month.In any eventadvent ofthe Union would have meant only that Wallach had to bargain overwage demands,not that he had to grant increases which would have causedeliminationof overtimeor abandonment of all or part of his business.The speeches were plainly calculated to conveyto the listenersthat advent ofthe Union was linked in some way with loss ofincome.A careful,trainedauditormight have detected the conditions which Wallach interposedin aneffort to keephis remarks within the law. But even such an auditor would have as his permanentrecord of the the Company's views not the text of the speech but that of the lettersent all employees on November 3. And this letter, while it deals with the Unionand with overtime pay, is devoid of any suggestion that the threatened loss ofovertime is geared to the grant of an exorbitant wageincrease.On the contrary,after discussing the Union and the election, the letter adverts to the "great deal ofovertime pay" the employees receive and then states, without any furtherreferenceto union demands or wage rates: "We would hate to have toreduce or eliminatesuch overtime pay." I find, therefore, that Wallach'slettersand speeches wereintended to, and did, interfere with employees in the exercise of their Section 7rights, and that in the context of the entire record, they exceeded the limits per-mitted an employer by Section 8(c). The promises of wage adjustments and threatsof loss of overtime distinguish this case from the Seventh Circuit decision inN.L.R.B. v. Mallory Plastics Co.,355 F.2d 509 (C.A. 7), andIndiana Rayon Corp.v.N.LR.B,355 F.2d 535 (C.A. 7), cited by the Company.See alsoIowa BeefPackers, Inc.,144 NLRB 615, 616-617.Likewise violative of Section 8(a)(1) were Wallach's interviews with Hill andThomas. Hill was summoned to the office, where he was told that the Companyknew he was one of theunion leaders, andwherehe was subjected to interrogationas to the causes of employeedissatisfaction leading to the unionmovement. Anemployee hasa right to engage in unionactivitywithoutbeing summoned to hisemployer's officefor interrogationapparentlydesigned to give the employer infor-mation for use in combatingthe Union.6 Thomaswas summoned to the office thelast workingday beforethe election and was told that notwithstandinghis brieftenure with the Company he might be in line for a raise with the rest of the men.0General Counsel urges that the interviewwith Hillalso was unlawfulin that Wallachcreated an impression of surveillancein identifying Hill asa union leader.But Hill sactivity, like thatof Fransonand Thatcher,was open andnotorious. Besides the complaintalleges nosuch violation. Cf.Poray, Inc.,143 NLRB 617. WAUSAU STEEL CORPORATION641Wallach then told him that advent of the Union would result in loss of overtime;Thomas' version of the conversation does not contain the qualification that thiswould happen if wages went up, but Wallach testified that he always inserted thisqualification.According to Wallach, Thomas volunteered that he was opposed tothe Union because of his low seniority. Even accepting Wallach's version where itcontradicts that of Thomas, we have at the very least an employersummoning anemployee to the office on the eve of an election to tell him that he may soon get awage increase. The interference is patent.Ifind that in his interview with Martin, Wallach's reference to Martin's jobbeing vulnerable if the Union came in occurred in the course of a permissible refer-ence to Martin's low seniority. Insofar as Wallach repeated to Martin what Wal-lach had said in his speeches concerning cutbacks if the Union came in andexpenses increased, I find the statement violative of the Act for the reasons setforth above with respect to the speeches.?2.Refusal to bargainAs noted above, the Union obtained authorization cards from 29 employees in abargaining unit of 39 (as I find) or of 41 (as the Company contends). The Com-pany introduced testimony designed to establish that six cards (those of Pflieger,Whipper, Pergolski, Bousley, Boruch, and Kolubako) should not be counted. Evenif those six cards are disregarded, the Union's majority status is unaffected.8 TheCompany contends that the testimony of five of these employees shows that theUnion's method of obtaining signatures casts doubt on the validity of all the cards.However, I do not think it appropriate to indulge in the presumption for whichthe Company contends. Possibly such an argument would carry weight if the num-bers were such that the employer could not reasonably be expected to call as wit-nesses a sufficient number to destroy the majority, and if a wider sampling werepresented showing more pervasive misrepresentation by the Union. But here, wherethe Union's majority as of November 2 could have been dissipated by knocking out10 cards, it is not too much to require the Company to put on detailed proof rebut-ting the presumption arising from the ambiguouslanguage onthe cards. (Theexamination of the five employees covered less than 30 pages of the transcript and7General Counsel alleges that the Company s grant of wage uicreace^ and the promiseof insurance benefits at the postelection meeting on No%ember 22 violated Section 8(a) (1)and that theannouncementon December 9 that the Union's objections were delaying theinsuranceprogram likewise violated that section It the matters heretofoie discussed werenot violative of the Act, the election would have been valid, and I would find no viola-tion (or at the least none warranting remedial relief) in the grant of benefits on Novem-ber 22 Since I have found violations prior to this date, and as discussed,tmajra,wouldremedy them with a bargaining order, I see no need to discuss whether the grant of bene-fits after the election was a further violation of Section 8(a) (1). (As unilatral action ata time when bargaining was required, it was a technical violation of Section 8(a) (5)stemming from the Company's overall position that it was under no duty to bargain )As to the December announcement, I again find no violation calling for remedial relief.The Company was in a difficult position, for if it continued with its insurance plan atterbeing notified of the objection to the election, it could be reasonably certain that chargeswould be filed alleging that it was improperly trying toinfluencethe employees in theevent of a second election As the bargainingorder hereinafterrecommended will coverthe situation by requiring the Company to bargain at the Union's request on an insuianceprogram and by preventing unilateral imposition of a program without bargaining, I seeno need to go into thequestionwhether the Company's announcementof December 9 wasviolative of the Act. General Counselalso allegesa violation of Section 8(a) (1) in TheodoreWallach's inquiry on November 1 of employee Lloyd Kees as to whether Bees had "heardany rumors about a unionstarting." Kees replied that he had, and Wallach remarked onlythat he wasagainst itbut there was nothing he could do about it Kees was in the officeon other businessat the time. I regard theepisode astoo trivial to warrant a finding ofunlawfulinterrogation.8The challengeto Kolubako's card is particularly weak ; it rests only on the testimony ofother employees that Kolubako's understandingof English is limited. This gives rise tono more reason to challengehis card than to challenge his vote in the election257-551-67-vol. 16 0-4 2 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsumed less than an hour.) Cf.Atco-Surgical Supports, Inc,157 NLRB 551,553, footnote 2.9Under well-settled authority, where a union has obtained authorization cardsfrom a majority of the employees and the employer thereafter engages in unfairlabor practices which prevent the holding of a fair election, he cannot be heard tosay that he doubted the Union's majority in good faith, and a bargaining orderwill issue. In the instant case the Company contends that the Union never profferedthe authorization cards as proof of its majority, and that this circumstance, partic-ularly when coupled with the Union's tender of similar cards on an earlier occa-sion, led the Company to doubt the Union's claim. This defense might well havebeen available had the Company refrained from unfair labor practices, but on thisrecord the Company's illegal conduct precludes its assertion of a good-faith doubt.Cf.N.L.R.B. v. Frank C. Varney Co.,359 F.2d 774 (C.A. 3). Moreover, the Com-pany having foreclosed by illegal conduct the customary means of resolving majority,the proof of majority status may be made by cards, and in the light of such proof abargaining order is appropriate to restore the status existing prior to the violationof Section 8 (a) (1), even assumingarguendothat the record did not warrant a findingof unlawful refusal to bargain. See,e.g,N.L.R.B. v. Delight Bakery, Inc.,353 F 2d344, 347 (C.A. 6), and cases there cited;Local 152 v. N.L.R.B.,343 F 2d 307, 309(C.A.D.C.), and cases there cited. This is not to say that any minor infringement ofSection 8(a)(1) would warrant such relief But here the promises of benefit, thethreats, and the coercive interviews can scarcely be termed minor; indeed theirobvious purpose was to thwart the employees' effort to organize.9Although elimination of all five cards would not affect the Union's majority, I sum-marize here all the evidence and my conclusions with respect to the five employees inquestion :1.Pflieger testified that Thatcher got him to sign card by representing that over 90 per-cent of the yard had signed. Admitted it was "possible" (as Thatcher had testified) thatThatcher had said over 90 percent of the people Thatcher had spoken to had signed ToldThatched that same day (October 30, before any unfair labor practices) in the course ofa vigorous argument that he was against the Union, and hence in effect promptly repudiatedhis designation. Forthatreason, I would not count Pflieger's card.2Whippler testified that Thatcher told him, before he signed the card, that the pur-pose of the card was "just to get a vote to see if there was enough to have a vote for aunion." Thatcher did not recall saying that to Whippler and denied that in solicitinggenerally he said the purpose of the card was to have an election. Whippler, like Pflieger,claimed "misrepresentation" as to 90 percent having signed, and also testified that ThatchersaidWallach knew of, and approved of, the union campaign. Whippler sought return ofhis card a week later (after the unfair labor practices and after the demand for recogni-tion). The question whether to count Whippler's card turns on resolution of the credibilityissue between Thatcher and Whippler.I findit unnecessary to resolve that issue at thistime, but note for the record that bothmen arestillemployed by the Company, thatWhippler first mentioned the "just for a vote" statement in connection with his effortto recover his card, and that Pflieger, who was present at the soliciting of Whippler, testi-fied that Thatcher had not stated what the purpose was of getting the cards signed.3.Pergolski testified that Hill, soliciting his signature, told him to sign if he wantedto hear what the Union had to offer, "so I signed the card." Also testified that Hill saidhe had "90 percentof the west end" signed. Hill testified that he might have said wehave quite a few signed up, but denied using any such percentage. I would count Pergolski'scard, as, by his testimony, Hill's "puffing" statement of percentages, assuming it was made,was not a factor in the card signing. SeeHarry Epstein,et al. d/b/a Top Mode Manufac-turing Co., 97NLRB 1273, 1296, enfd. 203 F.2d 482 (C.A. 3), cert. denied 347 U S. 912.4.Bousleytestifiedthat Franson, soliciting his signature, said that Wallach knew aboutit, that "It didn'tmeana thing," and that "It was just to see how many men they couldget to join the Union and it didn't mean nothing if we signed it " Bousley unsuccessfullysought the return of his card a week later (after the commission of unfair labor practices,and after the demand for recognition), testifying that he had learned on a visit to anotherscrap yard that the Union would not benefit him. I would count Bousley's card.5.Boruch testified that Hill, soliciting his card, said the Union needed 52 percent of theemployees to sign cardsin orderto get an election, and that the card meant nothing"unless wegot enough to get an election." Hill did not recall talking to Boruch, but testi-fied thathe told the employees he solicited that the card was self-explanatory and "therewould probably be an election." I would be inclined to count Boruch's card WAUSAU STEEL CORPORATION643CONCLUSIONS OF LAWRespondent by promising benefits to its employees to induce them to opposeunionization, by threatening reprisals if the Union became the bargaining repre-sentative, and by coercive interrogation into the reasons for employee support ofthe Union engaged in unfair labor practices affecting commerce within the meaningof Sections 8(a)(1) and 2(6) and (7) of the Act.2.By refusing to bargain with the Union as representative of the employees inthe agreed appropriate bargaining unit, the Company engaged in an unfair laborpractice affecting commerce within the meaning of Sections 8(a)(5) and (1) and2(6) and (7) of the Act.THE REMEDYI shall recommend an order directing the Company to cease and desist from itsunfair labor practices, to bargain with the Union upon request (a provision I wouldinclude to remedy the violation of Section 8(a) (1) even had there been no viola-tion of Section 8(a) (5) ), and to post appropriate notices.I further recommend that the election conducted in Case 30-RC-358 be setaside, that the petition therein be dismissed, and that all proceedings pursuantthereto be vacated.Accordingly, on the basis of the foregoing findings and conclusions, and on theentire record, I recommend, pursuant to Section 10(c) of the Act, issuance of thefollowing:ORDERA. Respondent,Wausau Steel Corporation, its officers,agents,successors, andassigns, shall:1.Cease and desist from:(a)Refusing to bargain with Shopmen's Local Union #811, International Asso-ciation of Bridge, Structural and Ornamental Iron Workers (AFL-CIO), as theexclusive representative of the employees in the following appropriate unit:All production and maintenance employees of the Respondent at its Wausau,Wisconsin, plant, excluding office clerical employees, technical employees, andprofessional employees, guards and supervisors as defined in the Act.(b)Expressly or impliedly threatening its employees with loss of employment,loss of benefits, or closing of the plant because of their choice of a collective-bargaining representative.(c) Promising employees benefitsin aneffort to persuade them to reject theUnion as their bargaining representative.(d) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of their rights under Section 7 of the Act.2.Take the following affirmative action necessary to effectuate the policies of theAct:(a)Upon request, bargain collectively with the above-named Union as the exclu-sive representative of all employees in the above-described appropriate unit, andembody in a signed agreement any understanding reached.(b) Post at its plant at Wausau, Wisconsin, the attached notice marked "Appen-dix." 10 Copies of such notice to be furnished by the Regional Director for Region13, after being signed by an authorized representative of the Respondent, shall beposted immediately upon the receipt thereof, and be mainained by it for a period of60 consecutive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonable steps shall be taken by theRespondent to insure that such notices are not altered, defaced, or covered by anyother material.10 In the event that this Recommended Order is- adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the words "a Decisionand Order." 644DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Notify the said Regional Director,in writing,within 20 days from the dateof its receipt of this Decision, what steps the Respondent has taken to complyherewith."B. The election in Case 30-RC-358 is set aside, and that proceeding is herebyvacated.shall be modified to read "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Naional Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL bargain upon request with Shopmen's Local Union #811, Interna-tional Association of Bridge, Structural and Ornamental Iron Workers (AFL-CIO), as the exclusive representative of our production and maintenanceemployees.WE WILL NOT threaten to close all or part of the plant or to reduce over-time because of our employees' choice of a collective-bargaining representative.WE WILL NOTpromise benefits to our employees in an effort to cause themto reject the Union as their bargaining representative.WE WILLNOT in any like or related manner interfere with our employees inthe exercise of their right to join or assist a labor organization, to bargain col-lectively, or to engage in concerted activities for mutual aid or protection.WAUSAU STEEL CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, Room230, Commerce Building, 744 North Fourth Street, Milwaukee, Wisconsin 53203,Telephone 272-8600,Extension 3866.Signal Oil and Gas CompanyandTeamsters,Chauffeurs, Ware-housemen&Helpers Local 87, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpers of America.Case 31-CA-2O7.August 24,1966DECISION AND ORDEROn May 18,'1966, Trial Examiner Louis S. Penfield issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision. Thereafter,the Respondent filed exceptions to the Trial Examiner's Decisionand a supporting brief.160 NLRB No. 51.